Mr. Justice Myers delivered the opinion of the court. This was an action of assumpsit brought by appellee in the Circuit Court of Richland County to recover of appellant the sum of $600, claimed to be due for expense incurred as supervisor of assessments under the Act of 1898 in amendment "of the Revenue Act. A jury was waived and trial by court resulted in judgment for plaintiff, appellee, from which an appeal was taken to this court. The parties have stipulated as to the facts in this case and in People, use, etc., v. Parker, et.al., ante, p. 138, and as the questions both of law and fact in the two cases are substantially the same, we refer to the opinion in People, use, etc., v. Parker, et al., ante, p. 138, as conclusive of all questions raised by this record. Under the stipulation of facts the cause of action set out in the declaration is not sustained. The judgment of the Circuit Court will therefore be reve rsed. Reversed. Finding of facts, to be incorporated in the judgment of the court: We find as facts, under the stipulation of parties to the record, that the defendant was not indebted to the plaintiff when suit was brought, and that the evidence is not sufficient to support the declaration.